Citation Nr: 0714679	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-28 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
July 1975.  He died in February 2002.  The appellant is 
claiming eligibility for VA benefits as his lawful surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted her claim for service connection for 
the cause of his death -- but further determined that she 
was not entitled to Dependency and Indemnity Compensation 
(DIC) or other death benefits because she could not be 
recognized as his surviving spouse to receive these 
benefits.

In October 2005, the appellant and her daughter testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (also generally referred to as a "travel 
Board" hearing).  During the hearing, the appellant 
submitted additional evidence - copies of photographs, 
and waived her right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2006).

Regrettably, the Board cannot yet decide this appeal because 
the evidence must be further developed.  So the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.




REMAND

According to the applicable VA law and regulation, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried.  38 U.S.C.A. § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2006).

Generally, the validity of the marriage for VA purposes is 
to be determined according to the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
However, provided that an attempted marriage was invalid by 
reason of a legal impediment, the marriage will nevertheless 
be deemed valid if:  (a) the marriage occurred one year or 
more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, and (b) the claimant 
entered into the marriage without knowledge of the legal 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering 
a period prior to the veteran's death.  38 C.F.R. § 3.52.

The term "legal impediment" under this regulation has been 
interpreted in an opinion by VA's Office of General Counsel 
to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage.  
See VAOGCPREC 58-91 (June 17, 1991).  The United States 
Court of Appeals for Veterans Claims (Court) also addressed 
this matter in Colon v. Brown, 9 Vet. App. 104, 107-08 
(1996), wherein it held that in cases where there is an 
impediment to entering into a common-law marriage, if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.  
Furthermore, where a surviving spouse has submitted proof of 
marriage and also meets the requirements of section 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

In this present case at hand, the record reflects that the 
appellant and the veteran were previously legally married 
under the state law of Arizona in November 1967, until their 
divorce in November 1979.  They admittedly were not again 
married at any subsequent point in accordance with the laws 
of that state jurisdiction.  Also for consideration, however, 
are the legal provisions pertaining to marriages recognized 
by the Navajo Nation, within which both she and the veteran 
resided for a substantial period during the timeframe at 
issue.  Under these provisions, as described in more detail 
below, there are prescribed procedures for both ceremonial 
marriages in accordance with custom, and common law 
marriages.

Additionally, notwithstanding that the appellant's marriage 
to the veteran under Arizona state law ended in 1979, there 
still remains the potential availability of a valid marriage 
in that state for VA purposes that is found to have been 
attempted but invalidated by a legal impediment.  This may 
include the impediment of the claimant's absence of knowledge 
of the unavailability of common law marriage in that 
jurisdiction, in accordance with VAOGCPREC 58-91 -- a 
relevant consideration here, inasmuch as the state of Arizona 
does not acknowledge common law marriages.

The appellant contends in connection with her claim for 
recognition as the veteran's lawful surviving spouse that, 
following their divorce in 1979, they reconciled in or around 
1987 and cohabitated continuously from that point on until 
his death.  She states that during that period, and 
particularly towards the latter portion of it, they held 
themselves out to the public as married and were considered 
spouses by the community in which they resided within the 
Navajo Nation.

In support of her claim, the appellant has submitted a 
completed VA Form 21-4170 (Statement of Marital Relationship) 
and copies of lay statements from various individuals 
identifying themselves as friends and family members, 
collectively stating that she and the veteran had resided 
together continuously at the same location over several years 
prior to when he died in February 2002.

After receiving this evidence, and in advance of further 
adjudication of the issue of whether the appellant may be 
recognized as the veteran's lawful surviving spouse, the RO 
obtained a legal opinion from the VA Regional Counsel on the 
validity of this claimed marital relationship.  It was 
initially indicated in this opinion that in October 2001 the 
veteran had certified to VA that he had three other marriages 
and divorces both before and after his marriage to the 
appellant, the latest of which was from February 1997 to 
January 1999.  (Another marriage between 1981 and 1987 
preceded when the appellant alleges she began living with him 
on a continuous basis.)  Of further significance as a matter 
of the governing law, though, was that the most recent action 
undertaken by the Navajo Nation Council in April 1993 
confirmed recognition of the validity of common law marriage 
if it met the criteria of the Family or Peacekeeping Courts 
on behalf of the Navajo Office of Vital Records.  This legal 
remedy was in addition to the provisions concerning 
ceremonial marriages in accordance with tribal custom.

It was then determined that, based on the available evidence 
at that time, the appellant and the veteran did not have a 
marriage that would have been recognized under Arizona law 
and had not been married under Navajo tribal custom.  Nor did 
the evidence appear to establish a common law relationship.  
In this regard, though, there had been recent notification 
that the appellant was attempting to obtain a tribal 
validation of her purported common law marital relationship 
with the veteran, and if eventually obtained this would 
directly bear upon the outcome of her claim.

This opinion was considered as part of the foundation for the 
RO's April 2004 Administrative Decision holding that the 
appellant's claimed marriage to the veteran could not be 
deemed valid.

On current review of the record, however, the Board finds 
that notwithstanding the development accomplished thus far, 
there is nonetheless further evidence to obtain before this 
claim may be comprehensively adjudicated.  As indicated in 
the appellant's April 2004 correspondence to the VA Regional 
Counsel (which she believed was within the same office as the 
Phoenix RO, albeit erroneously), she requested confirmation 
of receipt of additional evidence sent in February of 
that year -- i.e., lay statements from friends and documents 
relevant to her shared property and taxes with the veteran.  
The Regional Counsel responded that, whereas specific claims 
for benefits were initially reviewed and decided at the RO, 
her inquiry would be forwarded to that office.  Then through 
her June 2004 VA Form 9 (substantive appeal), the appellant 
reported having submitted copies of a jointly held "home 
site lease" in February 2004 that was never directly 
considered by the RO -- which, presumably, was amongst the 
same documents that had been mistakenly sent to the wrong 
destination.

The continuing development of the appellant's claim should 
include acquiring evidence with a reasonable relationship to 
the question of her status as the surviving spouse, 
particularly any financial records that would assist in 
helping to establish a common law marriage -- to the extent 
objectively demonstrated from the cessation of the veteran's 
most recent legal marriage in 1999 up until when he passed 
away in February 2002.  Accordingly, she must be given an 
opportunity to resubmit relevant documentation of this type.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1) (VA will 
undertake reasonable measures to assist claimant in obtaining 
relevant records not in the custody of a Federal agency).



In addition, as mentioned in the previously referenced 
February 2004 Regional Counsel opinion, the appellant had 
attempted to obtain validation of a common law marital 
relationship with the veteran from within the Navajo Nation, 
and her inquiry was still pending.  A June 2005 development 
letter from the RO requested that she indicate the outcome of 
that inquiry; a response was not then provided.  But another 
informational request concerning this is warranted while her 
claim is being further developed in the other respects 
mentioned.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Contact the appellant and request 
that she provide copies of any further 
relevant documentation in her 
possession that would be of assistance 
in attempting to establish the 
existence of a common law marriage 
between her and the veteran, including 
for example financial records, and 
particularly those of a jointly held 
home site lease which she indicated she 
previously submitted to VA in February 
2004 (though apparently which was since 
determined to be mistakenly sent to a 
VA agency other than the RO).  Also 
inquire with her as to the status of 
her previous attempt to obtain 
validation of a common law 
marital relationship with the veteran 
from within the Navajo Nation.

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.	Then readjudicate the appellant's 
claim for recognition as the veteran's 
surviving spouse, for the purpose of 
receiving VA benefits, in light of the 
additional evidence obtained.  In 
readjudicating this claim, the RO (AMC) 
should indicate its continued 
consideration of the extent to which 
there would be a "deemed marriage" 
under state law (notwithstanding the 
legal impediment that common law 
marriage is precluded in Arizona), as 
well as a valid ceremonial or common 
law marriage in accordance with the 
requirements prescribed by the Navajo 
Nation (Navajo Code, Title 9, section 
4).  If the appellant's claim is not 
granted to her satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to her and her 
representative.  Give them time to 
respond before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an 


expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


